Citation Nr: 0722363	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  95-26 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating higher than 40 percent 
for low back pain with degenerative disc disease and 
sacroiliac dysfunction.

2.  Entitlement to a disability rating higher than 20 percent 
for residuals of a left shoulder injury.

3.  Entitlement to a disability rating higher than 10 percent 
for chondromalacia patella of the right knee.

4.  Entitlement to a disability rating higher than 10 percent 
for chondromalacia patella of the left knee.  

5.  Entitlement to a disability rating higher than 10 percent 
for chronic sinusitis.

6.  Entitlement to a disability rating higher than 10 percent 
for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active duty from March 1979 to August 1994.  
He also reportedly had a prior unconfirmed period of service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 1995 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
regional office (RO).  The Board previously remanded the case 
for additional development in April 1998.  

During the time the case was in remand status, the RO granted 
service connection for vertigo with nausea.  Accordingly, 
that issue is no longer on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The veteran testified before a Member of the Board at a 
hearing held at the RO in March 1997.  Unfortunately, that 
Board Member has since retired.  The Board wrote to the 
veteran to inquire as to whether he desired another hearing 
by a Veterans Law Judge.  The veteran responded in June 2007 
by stating that he wanted to attend a Travel Board hearing 
before a Veterans Law Judge at the RO.  

This hearing must be scheduled at the RO level before 
appellate review.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993) (citing 38 U.S.C.A. § 7104(a) ("claimant has right to 
a hearing before [issuance] of BVA decision"); 38 C.F.R. 
§§ 3.103(a) and (c)(1), 19.9, 19.25, 20.700, 20.704).  
Accordingly, the case is REMANDED for the following action:

The RO should add the veteran's name to 
the schedule of hearings to be conducted 
at the RO before a Member of the Board, 
and notify him of the scheduled hearing 
at the latest address of record.  A copy 
of the notice provided to the veteran of 
the scheduled hearing should be placed in 
the record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




